Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cleaven L. Williams, Jr., appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Williams v. Bartee, No. 1:10-cv-00935-CCB, 2011 WL 1230814 (D.Md. Mar. 28, 2011); 2011 WL 2842367 (Jul. 14, 2011).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We affirm the district court’s dismissal of Claim V on the ground that Williams failed to offer any evidence, apart from his own bald and conclusory allegations, to support his claims. See Erwin v. United States, 591 F.3d 313, 319-20 (4th Cir.2010) (noting that mere conclusory allegations are insufficient to support the nonmoving party’s case).